OPINION — AG — ** REINSURING — FOREIGN INSURER ** 36 O.S. 711 [36-711], DOES 'NOT' EXPRESSLY PROHIBIT AN OKLAHOMA INSURER FROM REINSURING ITS RISK WITH A FOREIGN INSURER HAVING LESS CAPITALIZATION THAN IS REQUIRED BY OKLAHOMA LAW, BUT PROVIDES THAT NO CREDIT SHALL BE ALLOWED AS AN ASSET OR AS A DEDUCTION FROM LIABILITY FOR REINSURANCE UNLESS IT CONFORMS TO THE REQUIREMENTS THEREOF. (INSURANCE, DOMESTIC STOCK INSURER, POLICYHOLDERS, SOLVENT, DEDUCTION FROM LIABILITY) CITE: 36 O.S. 711 [36-711](A), 36 O.S. 711 [36-711](C), OPINION NO. 76-318 (JOHN PAUL JOHNSON)